THE THIRTEENTH COURT OF APPEALS

                                     13-19-00446-CV


  JAMES M. BEGGS, LYNDA LANDERS, AND BEGGS LANDERS LAW FIRM, PLLC
                                 v.
      CLARK, LOVE & HUTSON, PLLC AND CLARK, LOVE & HUTSON, GP


                                     On Appeal from the
                       23rd District Court of Wharton County, Texas
                                 Trial Cause No. CV51385


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

December 17, 2020